                          United States District Court
                        Western District of North Carolina
                               Asheville Division

       Douglas Walter Childs,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:16-cv-00198-MR
                                      )                1:95-cr-00020-MR
                 vs.                  )
                                      )
      United States of America,       )
            Respondent.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 19, 2018 Order.

                                               November 19, 2018
